Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a surgical instrument assembly including a surgical instrument having an elongate member extending distally from an instrument body, a sensor, a first electrical connector, a first latch feature, a cable assembly including a cable, a coupling disposed at a distal end of the cable, a second latch feature configured to lockingly engage the first latch feature when the coupling is coupled with the instrument body, in combination with the other claimed elements.
Regarding claim 16, the prior art of record does not disclose or suggest a cable assembly for use with a surgical instrument including a cable, an electrical connector supported by a coupling, the coupling having a coupling body including a top surface having a recessed channel that extends  parallel to the coupling axis and opens to a distal end of the coupling body, in combination with the other claimed elements.
Regarding claim 18, the prior art of record does not disclose or suggest a method of communicating an electrical signal generated by a surgical instrument to a n external processor via a cable assembly, the method including receiving a distal end of a distal coupling with a proximal end of the surgical instrument, a latch feature of the distal coupling engages a latch feature of the surgical instrument to releasably lock the distal coupling with the surgical instrument, in combination with the other claimed elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771